*37On Petition fob Reheabing.
Montgomery, C. J.

7.


8.


9.

Appellee’s counsel, in support of the petition for a rehearing, insist that the question of excessive damages should have been treated as waived, because the evidence in regard to the wife’s injuries and sufferings was not set out in appellant’s brief. The point of excessive damages was specifically made, the facts and basis upon which the claim rested were stated, and authorities in support thereof cited. This was sufficient to present the question, since the damages awarded were manifestly excessive under any evidence admissible under the issues. Our opinion was not predicated upon partial, but upon the total disability of appellee’s wife, and in this view of the case it was not necessary, or deemed within the bounds of propriety, to recite and publish the minutia of the wife’s ailments, some of which were of a private nature. We are informed by counsel that in an action by appellee’s wife to recover for her injuries she was awarded $3,000, which it is argued was too small, and therefore appellant’s complaint of excess in this case ought not to be heard with favor. This argument is plainly improper and without weight. If the award of $10,000 had been made in favor of the wife, a very different question from that now before us would have been presented; but when a husband resorts to law for the recovery of pecuniary compensation for an injury to his wife, his damages must be determined, so far as practicable, on a financial basis. No allowance can be made for suffering which the wife must bear alone, nor should the legal claim be enhanced by mere sentimentality.

5.

Counsel insist that the loss of the wife’s services does not constitute special damages. We are not to be understood as having declared a contrary doctrine, but intimated only that a case might occur in which the injured wife could be shown to have been rendering services *38to her husband of exceptional value outside of the usual domestic duties, which, if pleaded and proved, would entitle the husband to recover special damages. Ordinarily in such actions the husband is entitled to recover, without special plea, for any injury sustained from loss of the aid, society and companionship of his wife.

10.

It is contended that, in testifying to the value of his -wife’s services, appellee had reference only to the services rendered in connection with his cigar business, and that if this evidence was not proper it must, nevertheless, be considered, as no objection thereto was made. The opinion plainly indicated that the amount of damages in this kind of a case is not susceptible of direct proof, and yet gave consideration to the statement of appellee as to the amount of his loss. ITe testified that he had been doing the principal part of his own cooking and washing since his wife’s disability, and that her services, of which he had been deprived, were worth $8 or $10 per week to him. This estimate, we think, was meant to cover his entire loss, and in no event could the elements of his damage be split up, and testimony be received as to the value of her assistance in his business, her services in the household, and her society and companionship, as contended for by counsel.

4.

It is claimed that this court has not said that the damages Were “so outrageously excessive as to evince prejudice, partiality or corruption on the part of the jury.” "We did not in terms so declare, but expressly held that the damages awarded were so palpably excessive as to necessitate the granting of a new trial. In personal injury cases brought by the party injured, the jury is clothed with a liberal discretion in assessing damages, but in cases where one person is asserting a pecuniary interest in the life or services of another, his claim must be tested by reasonably well-established legal principles; and verdicts in such cases, which from their amount are manifestly the result of passion, prejudice or mistake of law, should be set aside.

*39
11.

This court is finally urged to indicate the precise amount of excess in the assessment of damages, and to give appellee an opportunity to remit the same, rather than compel the parties to retry the cause. We intimate no opinion as to our authority to make such an order in a proper ease, but do not feel warranted in doing so in this case. The evidence was sharply conflicting upon the question of liability, and the jury wholly disregarded the testimony of appellant’s witnesses, and accepted appellee’s version of the accident. There was evidence to the effect that Mrs. Menze was guiding the automobile at the time it made the remarkable circle through an unfen eed lawn and out to the middle of the street upon appellant’s track, as well as evidence to the contrary; and since the jury, from some improper cause or motive, in our opinion, manifestly erred in assessing damages, it may be that it viewed the evidence on the merits with partiality and prejudice. This court is unable to say that a right result was reached on the issues of negligence, consequently the whole cause should be resubmitted to the proper tribunal for its determination.
The petition for rehearing is overruled.